                                                                    FILED IN THE
                                                                U.S. DISTRICT COURT
                                                          EASTERN DISTRICT OF WASHINGTON

 1
                                                            Jul 26, 2019
 2                                                             SEAN F. MCAVOY, CLERK




 3

 4

 5                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WASHINGTON
 6

 7    JOSA VERA,
                                                 NO: 1:17-CV-3005-RMP
 8                               Plaintiff,
            v.                                   ORDER OF DISMISSAL WITH
 9                                               PREJUDICE
      UNITED STATES DEPARTMENT
10    OF INTERIOR BUREAU OF
      INDIAN AFFAIRS and UNITED
11    STATES OF AMERICA,

12                               Defendants.

13

14         BEFORE THE COURT is the parties’ Stipulation to Dismiss with Prejudice,

15   ECF No. 49. Having reviewed the Stipulation and the record, the Court finds good

16   cause to approve dismissal under Fed. R. Civ. P. 41(a). Accordingly, IT IS

17   HEREBY ORDERED:

18         1. The parties’ Stipulation to Dismiss with Prejudice, ECF No. 49, is

19               APPROVED.

20         2. Plaintiff’s Complaint is dismissed with prejudice and without fees or costs

21               to any party.


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
 1         3. All pending motions are DENIED AS MOOT.

 2         4. All scheduled court hearings are STRICKEN.

 3         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 4   Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

 5   close this case.

 6         DATED July 26, 2019.

 7                                              s/ Rosanna Malouf Peterson
                                             ROSANNA MALOUF PETERSON
 8                                              United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
